Citation Nr: 1311732	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial compensable rating for a service-connected right hand disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to December 1992, February 1997 to August 1997, May 1998 to August 1998, October 1998 to February 1999, February 1999 to August 1999, July 2000 to February 2001, and March 2001 to May 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The service connection claim was denied by the Board in an August 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in pertinent part, in October 2011, vacated and remanded the Board's decision with regard to that issue.

In June 2009, the Veteran testified at a personal hearing before the undersigned, sitting in Washington, DC.  A transcript of the hearing is associated with the claims file.  

In an October 2012 statement, the Veteran filed a timely notice of disagreement with the initial rating assigned for his service-connected right hand disability in a January 2012 rating decision.  Thus, the Board has jurisdiction over that issue.  

Also in October 2012, the Veteran filed a claim of clear and unmistakable error in the June 2008 rating decision that denied entitlement to service connection for warts.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Upon reconsideration of the file in accordance with the Court's October 2011 Memorandum Decision, the Board determines that a remand is necessary.  With respect to the service connection claim for hemorrhoids, the Board finds that further development of the record is required prior to readjudication of the appeal.  

First, the Board observes that the most recent VA treatment record in the claims file is dated in April 2007 from the Wilmington VA Medical Center (VAMC).  The Veteran has indicated that there are additional VA treatment records that should be considered in adjudicating his claim, including records from the Philadelphia VAMC.  Therefore, all records for the Veteran from the Wilmington and Philadelphia VAMCs dated from April 2007 forward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board observes that the Veteran was afforded a VA examination in April 2006.  The examiner was only asked whether the Veteran's hemorrhoids were due to Gulf War Syndrome.  The record reflects treatment for hemorrhoids in June 1995 and July 1995, in between periods of active duty.  A July 1999 service treatment record also shows treatment for hemorrhoids.  Therefore, the Board determines that a VA examination should be scheduled to assess whether the Veteran's hemorrhoids are etiologically a result of a period of active duty prior to June 1995 or were permanently aggravated during service after July 1995. 

Finally, as discussed above, the Veteran has submitted a notice of disagreement with the initial noncompensable rating assigned for his service-connected right hand disability.  A statement of the case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the initial rating claim must be remanded so that the AOJ may respond to the Veteran's October 2012 notice of disagreement with the initial rating for the service-connected right hand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from April 2007 forward from the Wilmington VAMC and Philadelphia VAMC and any associated outpatient clinics.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for another VA examination to assess the etiology of his hemorrhoids.  The claims file must be made available to the examiner for review, and the examination report must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon review of the record and examination of the Veteran, the examiner should address the following:

a. Is it at least as likely as not that the Veteran's hemorrhoids are causally or etiologically a result of the Veteran's military service prior to June 1995?

b. If the examiner finds the answer to (a) is negative, is there clear and unmistakable (obvious and manifest) evidence that the hemorrhoids the Veteran had in June 1995 and July 1995 constituted a chronic disability that preexisted his subsequent periods of military service?  

If so, did the hemorrhoids undergo an increase in severity during any period of service after July 1995?

c. If the examiner concludes that a preexisting hemorrhoid disability did increase in severity during military service, is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease?

d. If the examiner does not find that a hemorrhoid disability clearly and unmistakably preexisted service, is it at least as likely as not (50 percent probability) that the hemorrhoids the Veteran has experienced post-service are a result of any period of the Veteran's military service, as opposed to some other cause?

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must document the Veteran's subjective history regarding his hemorrhoids and consider and discuss those complaints in the opinion.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

A complete rationale for any opinion offered must be provided.

3. The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

5. Issue a statement of the case in response to the Veteran's October 2012 notice of disagreement with the initial noncompensable rating assigned for his service-connected right hand disorder in the January 2012 rating decision.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


